Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 1 of 116 PageID #: 7629




                 EXHIBIT A
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 2 of 116 PageID #: 7630
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 3 of 116 PageID #: 7631
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 4 of 116 PageID #: 7632
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 5 of 116 PageID #: 7633
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 6 of 116 PageID #: 7634
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 7 of 116 PageID #: 7635




                             EXHIBIT 1
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 8 of 116 PageID #: 7636
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 9 of 116 PageID #: 7637
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 10 of 116 PageID #: 7638
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 11 of 116 PageID #: 7639
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 12 of 116 PageID #: 7640
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 13 of 116 PageID #: 7641
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 14 of 116 PageID #: 7642
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 15 of 116 PageID #: 7643
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 16 of 116 PageID #: 7644
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 17 of 116 PageID #: 7645
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 18 of 116 PageID #: 7646
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 19 of 116 PageID #: 7647
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 20 of 116 PageID #: 7648
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 21 of 116 PageID #: 7649




                              EXHIBIT 2
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 22 of 116 PageID #: 7650
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 23 of 116 PageID #: 7651
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 24 of 116 PageID #: 7652
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 25 of 116 PageID #: 7653




                              EXHIBIT 3
CM/ECF LIVE - U.S. District Court:OHSD                                                     https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 26 of 116 PageID #: 7654
                                                                                                                                   CASREF,CLOSED

                                                              U.S. District Court
                                                     Southern District of Ohio (Cincinnati)
                                             CIVIL DOCKET FOR CASE #: 1:18-mc-00010-SJD-SKB


         Barger v. First Data Corporation, et al.                                      Date Filed: 07/23/2018
         Assigned to: Judge Susan J. Dlott                                             Date Terminated: 11/01/2018
         Referred to: Magistrate Judge Stephanie K. Bowman
         Case in other court: Eastern District of New York, 1:17cv04869
         Cause: No cause code entered

         Interested Party
         Julie Kelly                                                      represented by Julie Kelly
                                                                                         823 Dorgene Lane
                                                                                         Cincinnati, OH 45244
                                                                                         513-806-4893
                                                                                         Email: jul_kelly@mac.com
                                                                                         PRO SE

         Plaintiff
         Steven B. Barger


         V.
         Defendant
         First Data Corporation                                           represented by Matthew Richard Byrne
                                                                                         Jackson Lewis, LLP
                                                                                         PNC Center
                                                                                         26th Floor
                                                                                         201 E. Fifth Street
                                                                                         Cincinnati, OH 45202
                                                                                         513-322-5030


1 of 7                                                                                                                                       10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                 https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 27 of 116 PageID #: 7655

                                                                                    Fax: 513-898-0051
                                                                                    Email: matthew.byrne@jacksonlewis.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    Saul Ewing Arnstein & Lehr LLP
                                                                                    650 College Road East
                                                                                    Suite 4000
                                                                                    Princeton, NJ 08540
                                                                                    609-452-5021
                                                                                    Fax: 609-452-6103
                                                                                    Email: Gillian.Cooper@saul.com
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Frank Bisignano                                               represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Dan Charron                                                   represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)


2 of 7                                                                                                                                   10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 28 of 116 PageID #: 7656

                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Anthony Marino                                                represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Karen Whalen                                                  represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Rhonda Johnson                                                represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED


3 of 7                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                               Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 29 of 116 PageID #: 7657



         Date Filed        #   Docket Text
         07/23/2018        1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena by Defendants Frank Bisignano, Dan
                             Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Declaration of Gillian
                             A. Cooper, Esq. with Exhibits A-I, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 07/23/2018)
         07/23/2018        2 Filing fee: $ 47.00, receipt number 100CIN034648 (bjc) (Entered: 07/23/2018)
         07/27/2018        3 RESPONSE in Opposition re 1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena filed by
                             Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) (Entered: 07/27/2018)
         07/27/2018        4 MOTION to Quash by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) Modified docket text on 9/5/2018
                             (sct). (Entered: 07/27/2018)
         08/03/2018        5 Response in Opposition to Motion re 4 MOTION to Quash and REPLY to Response to Motion re 1 MOTION to Compel
                             Third Party Witness to Comply with Deposition Subpoena filed by Defendants Frank Bisignano, Dan Charron, First Data
                             Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit Declaration of Gillian A. Cooper,
                             Esq.) (Byrne, Matthew) Modified docket text on 9/5/2018 (sct). (Entered: 08/03/2018)
         08/14/2018        7 MOTION for Sanctions by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) Modified Docket Text on
                             8/15/2018 (bjc). (Entered: 08/14/2018)
         08/14/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman: Telephone Conference re: pending
                               motion to compel and motion to quash held on 8/14/2018. Third Party Witness Julie Kelly appeared pro se. Attorneys
                               Matthew Byrne and Gillian Cooper appeared on behalf of Defendants. The parties agree that Julie Kelly will appear for a
                               deposition on 8/31/2018 at 12:00 PM at the law firm of Jackson Lewis, 201 E. Fifth Street, Cincinnati, OH. The deposition
                               will conclude by 4:00 PM. Defendant First Data Corporation will reimburse Ms. Kelly for child care costs associated with
                               the deposition. Ms. Kelly agrees to accept service of the subpoena for the 8/31/2018 deposition via regular mail. Ms. Kelly's
                               motion for sanctions will be briefed and all motions will be formally ruled upon once briefing is complete. (km) (Entered:
                               08/14/2018)
         08/29/2018        8 MOTION for Order to Grant 7 Motion for Sanctions by Interested Party Julie K. Kelly. (bjc) (Entered: 08/29/2018)
         08/29/2018        9 NOTICE by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen
                             Whalen re 8 MOTION for Order to Grant Motion for Sanctions (Byrne, Matthew) (Entered: 08/29/2018)
         08/31/2018       10 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) (Entered: 08/31/2018)




4 of 7                                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                              https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 30 of 116 PageID #: 7658

         09/04/2018       11 RESPONSE in Opposition re 7 MOTION for Sanctions, 8 MOTION for Order to, 10 MOTION for Protective Order and in
                             further support of Defendants' Motion to Compel Third Party Witness (ECF No. 1) filed by Defendants Frank Bisignano,
                             Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Declaration of
                             Gillian A. Cooper, Esq. with Exhibits A - E, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 09/04/2018)
         09/04/2018       12 MOTION to Expedite Time for Kelly to Reply to ECF Nos. 7, 8, and 10 by Defendants Frank Bisignano, Dan Charron, First
                             Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order) (Byrne,
                             Matthew) (Entered: 09/04/2018)
         09/04/2018       13 Supplement to 10 MOTION for Protective Order and REPLY to Response to Motion re 4 MOTION to Quash filed by
                             Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits A-C) (sct) (Entered: 09/05/2018)
         09/05/2018       14 REPLY to Response to Motion re 1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena filed by
                             Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Declaration of Gillian A. Cooper with Exhibits A - E, # 2 Text of Proposed Order) (Byrne, Matthew)
                             (Entered: 09/05/2018)
         09/06/2018            NOTATION ORDER granting in part 12 Defendants' Motion to Expedite Briefing Time for Julie Kelly to Reply to ECF Nos.
                               7, 8, and 10. Because Ms. Kelly is proceeding pro se, she shall have until 9/14/2018 to file her reply memoranda in support
                               of her motions 7 8 10 . The Court further SETS this matter for a telephone conference on all remaining issues on 9/18/2018
                               at 10:00 AM. Signed by Magistrate Judge Stephanie K. Bowman on 9/6/2018. (km) (Entered: 09/06/2018)
         09/13/2018       17 REPLY to Response to Motion re 7 MOTION for Sanctions filed by Interested Party Julie K. Kelly. (eh) (Entered:
                             09/13/2018)
         09/13/2018       18 MOTION by Pro Se Litigant to Obtain Electronic Case Filing Rights by Interested Party Julie K. Kelly. (eh) Modified Filer
                             on 9/14/2018 (bjc). (Entered: 09/13/2018)
         09/14/2018       19 MOTION for Extension of Time New date requested 9/17/2018. by Interested Party Julie K. Kelly. (bjc) (Entered:
                             09/14/2018)
         09/17/2018       20 REPLY to Response to Motion re 10 MOTION for Protective Order filed by Interested Party Julie K. Kelly. (bjc) (Entered:
                             09/17/2018)
         09/18/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman: Telephone Conference held on
                               9/18/2018. Attorneys Matthew Byrne and Gillian Cooper appeared on behalf of Plaintiff. Third Party Julie Kelly appeared
                               pro se. Written Order to follow. (km) (Entered: 09/19/2018)
         09/19/2018       21 ORDER granting 1 Defendants' Motion to Compel Third Party Witness to Comply with Deposition Subpoena. Ms. Julie
                             Kelly must appear for a deposition on 10/15/2018 at 12:00pm to be held at the U.S. Potter Stewart Courthouse, Room 203,


5 of 7                                                                                                                                                10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 31 of 116 PageID #: 7659

                               100 East Fifth Street, Cincinnati, Ohio 45202. Ms. Kelly must bring any and all documents in her possession as requested in
                               the Subpoena previously issued for the 8/31/2018 deposition. The deposition will conclude at 5:00pm unless Defendants
                               choose to conclude prior to 5:00pm. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute breaks and one
                               fifteen minute break during the five hour deposition. Defendants shall reimburse Ms. Kelly for reasonable child care
                               expenses; denying 4 Julie Kelly's Motion to Quash; denying 8 Julie Kelly's Motion for an Order on Her Motion for
                               Sanctions; denying 10 Julie Kelly's Motion for Protective Order; denying 18 Julie Kelly's Motion to Obtain Electronic Case
                               Filing Rights, without prejudice to refiling; granting 19 Julie Kelly's Motion for Extension of Time to File Reply Brief in
                               Support of Motion for Protective Order. Signed by Magistrate Judge Stephanie K. Bowman on 9/19/2018. (km) (Entered:
                               09/19/2018)
         09/21/2018       22 MOTION for Leave to Appear Pro Hac Vice (Filing fee of $200 paid, receipt number 0648-6609816) of Gillian A. Cooper
                             by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Certificates of Good Standing, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 09/21/2018)
         09/24/2018       23 ORDER granting 22 Motion for Leave to Appear Pro Hac Vice of Gillian A. Cooper. Signed by Judge Susan J. Dlott. (wam)
                             (Entered: 09/24/2018)
         10/02/2018       24 OBJECTIONS TO MAGISTRATE JUDGE ORDER 21 (Styled as a Motion for 72a) by Interested Party Julie K. Kelly.
                             (Attachments: # 1 Exhibits) (bjc) Modified to Clarify Docket Text on 10/3/2018 (km). (Entered: 10/03/2018)
         10/03/2018            Notice of Correction re: 24 Objection to Magistrate Judge Order 21 . The docket text has been corrected to correctly reflect
                               that the filing is objections to the Magistrate Judge Order under FRCP 72(a). (km) (Entered: 10/03/2018)
         10/05/2018       25 RESPONSE in Opposition re 24 Objection to Magistrate Judge Orderre 21 Order on Motion to Compel,,,,, Order on Motion
                             to Quash,,,,, Order on Motion for Order to,,,,, Order on Motion for Protective Order,,,,, Order on Motion for Miscellaneous
                             Relief,,,,, Order on Motion for Extens filed by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda
                             Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2) (Byrne, Matthew) (Entered:
                             10/05/2018)
         10/05/2018       26 MOTION Shorten Time for Reply re 25 Response in Opposition to Motion, by Defendants Frank Bisignano, Dan Charron,
                             First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order)
                             (Byrne, Matthew) (Entered: 10/05/2018)
         10/05/2018       27 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (mr) (Entered: 10/05/2018)
         10/05/2018       28 MOTION To Reconsider by Pro Se Litigant to Obtain Electronic Case Filing Rights by Interested Party Julie K. Kelly. (mr)
                             (Entered: 10/05/2018)
         10/09/2018       29 ORDER ORDER DENYING INTERESTED PARTYS MOTION FOR 72(A) AND AFFIRMING MAGISTRATE JUDGES



6 of 7                                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                    https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 32 of 116 PageID #: 7660

                               ORDER TO COMPEL DEPOSITION. Ms. Kelly must appear for a deposition on October 15, 2018 at noon to be held at the
                               United States Potter Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati, Ohio 45202. Ms. Kelly must bring
                               any and all documents in her possession as requested in the Subpoena previously issued for the August 31, 2018 deposition.
                               The deposition will conclude no later than 5:00 p.m. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute
                               breaks and one fifteen minute break during the five hour deposition.Defendants must reimburse Ms. Kelly for reasonable
                               child care expenses.Ms. Kellys Motion for Sanctions (Doc. 7), Motion for 72a (Doc. 24), Motion for Protective Order (Doc.
                               27), and Motion to Reconsider Obtaining Electronic Case Filing Rights (Doc. 28) are denied.Defendants Motion to Shorten
                               Time (Doc. 26) is also denied.. Signed by Judge Susan J. Dlott on 10/9/18. (wam) (Entered: 10/09/2018)
         10/09/2018       30 RESPONSE in Opposition re 26 MOTION Shorten Time for Reply re 25 Response in Opposition to Motion, filed by
                             Interested Party Julie K. Kelly. (jlw) (Entered: 10/10/2018)
         10/10/2018       31 MOTION to Clarify 29 Order by Interested Party Julie K. Kelly. (jlw) (Entered: 10/10/2018)
         11/01/2018            ORDER denying as moot 31 Motion to Clairfy Order 31 . This case is hereby terminated on the Court's docket. Signed by
                               Judge Susan J. Dlott. (wam) (Entered: 11/01/2018)



                                                                       PACER Service Center
                                                                          Transaction Receipt
                                                                            10/16/2019 12:08:45
                                                    PACER
                                                                   se1264:2832696:0 Client Code:
                                                    Login:
                                                                                    Search         1:18-mc-00010-SJD-
                                                    Description:   Docket Report
                                                                                    Criteria:      SKB
                                                    Billable
                                                                   5                Cost:          0.50
                                                    Pages:




7 of 7                                                                                                                                                      10/16/2019, 12:16 PM
CaseCase: 1:18-mc-00010-SJD-SKB
     1:17-cv-04869-FB-LB        Doc136-3
                          Document  #: 21 Filed:
                                           Filed 09/19/18
                                                 10/18/19 Page:
                                                           Page133
                                                                 of of
                                                                    3 116
                                                                       PAGEID #: 600
                                                                          PageID #: 7661



                                    United States District Court
                                     Southern District of Ohio
                                         Western Division


   Steven B. Barger,                                 Case No. 1:18mc00010

          Plaintiff,                                 Judge Susan J. Dlott

          v.                                         Mag. Judge Stephanie K. Bowman

   First Data Corporation, et al.

          Defendants.

                                              ORDER

          This matter is currently before the Court based upon the filing of a motion to compel

   by Defendant (Doc. 1) to compel the deposition of a non-party witness Julie K. Kelly. Ms.

   Kelly filed a motion to quash (Doc. 4) as well as a motion for sanctions (Doc. 7). This

   matter was previously before the Court for a telephone status conference to discuss the

   above-mentioned motions. At that time Ms. Kelly agreed to appear for a deposition on

   August 31, 2018 and the Court requested further briefing on the motion for sanctions.

   Ms. Kelly then filed a motion for an order on her motion for sanctions (Doc. 8) as well as

   a motion for protective order (Doc. 10). Ms. Kelly did not appear for her deposition on

   August 31, 2018 which led the Court to schedule another telephone conference for

   September 18, 2018. Prior to that conference taking place, Ms. Kelly filed a motion to

   obtain electronic case filing rights (Doc. 18) and a motion for extension of time to file her

   reply brief in support of her motion for protective order (Doc. 19). The Court held the

   previously mentioned conference on September 18, 2018 wherein the Court informed the



                                                 1
CaseCase: 1:18-mc-00010-SJD-SKB
     1:17-cv-04869-FB-LB        Doc136-3
                          Document  #: 21 Filed:
                                           Filed 09/19/18
                                                 10/18/19 Page:
                                                           Page234
                                                                 of of
                                                                    3 116
                                                                       PAGEID #: 601
                                                                          PageID #: 7662



   parties that it would order Ms. Kelly to appear for a deposition. Based upon this ruling,

   Ms. Kelly’s motion to quash (Doc. 4) is denied.

          Ms. Kelly’s motion for protective order (Doc. 10) is also denied and Ms. Kelly is

   ordered to bring with her to the deposition the documents in her possession that are

   requested in the subpoena for the August 31, 2018 deposition that was served on August

   20, 2018. Although the Court cannot, and is not, providing legal advice, Ms. Kelly is

   directed to carefully review the request for documents, paying particular attention to

   paragraph one on page one of Attachment A to the subpoena.

          At this time the Court will deny the motion to obtain electronic case filing rights,

   without prejudice. This is a miscellaneous case and under normal circumstances should

   not require numerous future filings as all pending motions have either been addressed by

   this order or are fully briefed. However, should circumstances change, Ms. Kelly may

   renew her motion.

          Ms. Kelly’s motion for an extension of time is granted. Ms. Kelly requested until

   September 17, 2018 to file her reply brief in support of her motion for a protective order

   and she in fact filed her reply on September 17, 2018. Thus, the reply is hereby deemed

   timely filed.

          Thus, having considered the pending motions the Court orders as follows:

          1. Defendants motion to compel (Doc. 1) is GRANTED. Ms. Kelly must appear

              for a deposition on October 15, 2018 at 12:00pm to be held at the U.S. Potter

              Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati, Ohio 45202.

              Ms. Kelly must bring any and all documents in her possession as requested in


                                               2
CaseCase: 1:18-mc-00010-SJD-SKB
     1:17-cv-04869-FB-LB        Doc136-3
                          Document  #: 21 Filed:
                                           Filed 09/19/18
                                                 10/18/19 Page:
                                                           Page335
                                                                 of of
                                                                    3 116
                                                                       PAGEID #: 602
                                                                          PageID #: 7663



            the Subpoena previously issued for the August 31, 2018 deposition. The

            deposition will conclude at 5:00pm unless Defendants choose to conclude prior

            to 5:00pm. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute

            breaks and one fifteen minute break during the five hour deposition.

            Defendants shall reimburse Ms. Kelly for reasonable child care expenses.

         2. Ms. Kelly’s motion to quash (Doc. 4), motion for an order on her motion for

            sanctions (Doc. 8), motion for protective order (Doc. 10) and motion to obtain

            electronic case filing rights (Doc. 18) are hereby DENIED. The Court will rule

            on the pending motion for sanctions in a subsequent order.

         3. Ms. Kelly’s motion for extension (Doc. 19) is GRANTED.

         IT IS SO ORDERED.

                                                 s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                             3
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 36 of 116 PageID #: 7664




                              EXHIBIT 5
CM/ECF - U.S. District Court Northern District of Alabama                                    https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 37 of 116 PageID #: 7665
                                                                                                                                                CLOSED

                                                                      U.S. District Court
                                                            Northern District of Alabama (Southern)
                                                       CIVIL DOCKET FOR CASE #: 2:18-mc-01569-KOB


         Barger v. First Data Corporation et al                                           Date Filed: 09/24/2018
         Assigned to: Chief Judge Karon O Bowdre                                          Date Terminated: 01/28/2019

         Plaintiff
         Steven B Barger                                                    represented by David A Zeitlin
                                                                                           ZEITLIN & ZEITLIN, P.C.
                                                                                           50 Court Street
                                                                                           Suite 506
                                                                                           Brooklyn, NY 11201
                                                                                           718-522-5644
                                                                                           Email: david@zeitlinlawfirm.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                          Shawn E Shearer
                                                                                          THE LAW OFFICE OF SHAWN SHEARER PC
                                                                                          3839 McKinney Avenue
                                                                                          Suite 155-254
                                                                                          Dallas, TX 75204
                                                                                          214-434-1594
                                                                                          Email: shawn@shearerlaw.pro
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED


         V.
         Defendant



1 of 6                                                                                                                                        10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                  https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 38 of 116 PageID #: 7666

         First Data Corporation                                           represented by Arnold William Umbach , III
                                                                                         STARNES DAVIS FLORIE LLP
                                                                                         100 Brookwood Place, 7th Floor
                                                                                         Birmingham, AL 35209
                                                                                         205-868-6000
                                                                                         Fax: 205-868-6099
                                                                                         Email: tumbach@starneslaw.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        SAUL EWING ARNSTEIN & LEHR LLP
                                                                                        500 E Pratt Street
                                                                                        Suite 900
                                                                                        Baltimore, MD
                                                                                        410-332-8975
                                                                                        Fax: 410-332-8976
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Frank Bisignano                                                  represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Dan Charron                                                      represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY


2 of 6                                                                                                                                      10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                  https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 39 of 116 PageID #: 7667

                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Anthony Marino                                                   represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Karen Whalen                                                     represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Rhonda Johnson                                                   represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED




3 of 6                                                                                                                                      10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                            https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 40 of 116 PageID #: 7668

                                                                                                 Gary B Eidelman
                                                                                                 (See above for address)
                                                                                                 PRO HAC VICE
                                                                                                 ATTORNEY TO BE NOTICED


          Date Filed         #    Docket Text
          09/24/2018          1 MOTION to Compel Third Parties Phillip Morgan, Grant Barger and Barger Consulting Group to Comply with Deposition
                                Subpoena and Memorandum of Law in Support Thereof by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda
                                Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit A-E, # 2 Exhibit F-R)(AFS) (Entered: 09/25/2018)
          09/26/2018          2 MOTION to Strike, Deny or Consolidate by Grant S. Barger. (AFS) (Entered: 09/26/2018)
          10/03/2018          3 ORDER with the consent of Chief Judge Karon Bowdre, the Clerk is DIRECTED to reassign this case to Chief Judge
                                Bowdre. Signed by Judge Abdul K Kallon on 10/3/2018. (AFS) (Entered: 10/03/2018)
          10/03/2018          4 NOTICE OF REASSIGNMENT: Case Reassigned to Chief Judge Karon O Bowdre. Judge Abdul K Kallon no longer
                                assigned to the case. (AFS) (Entered: 10/03/2018)
          10/05/2018          5 RESPONSE to 1 MOTION to Compel & Motions to Quash & For Protective Order filed by Grant Barger. (JLC) Modified
                                on 10/9/2018 (JLC). (Entered: 10/05/2018)
          10/08/2018          6 MOTION for Admission Pro Hac Vice by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony
                                Marino, Karen Whalen. (Umbach, Arnold) (Entered: 10/08/2018)
          10/08/2018              PHV Fee paid for Gary B. Eidelman in the amount of $50.00, Credit Card receipt number 1126-3190490, NDAL receipt
                                  #B4601092576. (Umbach, Arnold) Modified on 10/9/2018 (JLC). (Entered: 10/08/2018)
          10/08/2018          7 TEXT ORDER granting 6 Motion to Admit Gary B. Eidelman Pro Hac Vice. The court advises counsel that it may require at
                                least one attorney for each party to be physically present at every hearing and status conference. Signed by Chief Judge
                                Karon O Bowdre on 10/8/18. (MMW) (Entered: 10/08/2018)
          10/09/2018          8 NOTICE of Clerical Error by Grant S. Barger. (JLC) (Entered: 10/09/2018)
          10/15/2018          9 RESPONSE in Opposition re 1 MOTION to Compel and Opposition to Motion to Quash and for Protective Order filed by
                                Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Umbach,
                                Arnold) (Entered: 10/15/2018)
          10/18/2018        10 REPLY to re 9 , 1 SUPPLEMENT to Movants' Reply to Opposition to Motion to Compel and Opposition to Motion to Quash



4 of 6                                                                                                                                                10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                              https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 41 of 116 PageID #: 7669

                                  and for Protective Order filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino,
                                  Karen Whalen. (Umbach, Arnold) (Entered: 10/18/2018)
          10/19/2018         11 REPLY to Opposition to Motion to Compel and Opposition to Motion to Quash and for Protective Order re 9 RESPONSE in
                                Opposition filed by Grant S. Barger. (JLC) (Entered: 10/19/2018)
          10/19/2018        12 NOTICE by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen re 11
                               REPLY (other), 9 Response in Opposition to Motion, 10 REPLY (other), 1 MOTION to Compel of CORRECTION (Umbach,
                               Arnold) (Entered: 10/19/2018)
          10/22/2018        13 MOTION for Sanctions by Grant S. Barger. (JLC) (Entered: 10/22/2018)
          10/22/2018        14 OBJECTION TO NOTICE OF CORRECTION AND MOTION FOR SANCTIONS by Grant S. Barger. (JLC) (Entered:
                               10/22/2018)
          10/24/2018        15 Opposition to re 14 , 13 Defendants' Opposition to Grant Barger's Motion for Sanctions 13 and Objection to Notice of
                               Correction and Motions for Sanctions 14 filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson,
                               Anthony Marino, Karen Whalen. (Umbach, Arnold) (Entered: 10/24/2018)
          10/29/2018        16 REPLY IN SUPPORT OF GRANT BARGER'S MOTION FOR RULE 11 SANCTIONS (Docket No. 13)AND OBJECTION
                               TO NOTICE OF CORRECTION AND MOTIONS FOR SANCTIONS(Docket No.14) filed by Grant S. Barger. (JLC)
                               (Entered: 10/29/2018)
          12/14/2018        17 MEMORANDUM OPINION regarding "Defendants' Motion to Compel Third Parties Phillip Morgan, Grant Barger and
                               Barger Consulting Group to Comply with Deposition Subpoena and Memorandum of Law in Support Thereof." (Doc. 1).
                               Signed by Chief Judge Karon O Bowdre on 12/14/2018. (LMG) (Entered: 12/14/2018)
          12/14/2018        18 ORDER: As explained in the Memorandum Opinion filed with this Order, the court GRANTS IN PART and DENIES IN
                               PART Defendants motion to compel. (Doc. 1). The court GRANTS the motion to compel in full against Mr. Morgan and
                               DENIES the motion to compel in full against Barger Consulting Group. As to Mr. Barger, the court GRANTS the motion as
                               to information requested in items 1 through 16 to the extent Mr. Barger possesses that information; GRANTS the motion as
                               to the information in items 17 and 19 and as to the deposition; DENIES the motion as to the information requested in items 1
                               through 16 to the extent Mr. Barger lacks possession over that information; and DEFERS ruling on the motion to compel as
                               to item 18. Mr. Barger shall file a privilege log detailing which communications requested are protected by the attorney-
                               client privilege on or before January 7, 2019. Failure to do so will result in waiver of Mr. Bargers privilege and granting of
                               the motion to compel as to item 18. The court DENIES Mr. Bargers motions for Rule 11 sanctions. (Docs. 13 & 14). Signed
                               by Chief Judge Karon O Bowdre on 12/14/2018. (LMG) (Entered: 12/14/2018)
          12/17/2018        19 ORDER This matter comes before the court on Grant Bargers Motion to Strike, Deny or Consolidate. 2 . Mr. Barger seeks to



5 of 6                                                                                                                                                  10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                                         https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 42 of 116 PageID #: 7670

                                  strike the motion to compel, 1 or to consolidate this case with a prior case, Case No. 2:18-mc-01491-KOB, regarding the
                                  same underlying subpoenas; This court has already ruled on the motion to compel in this case, 18 and the other case remains
                                  closed.Therefore, the court FINDS AS MOOT 2 Mr. Bargers Motion to Strike, Deny or Consolidate.. Signed by Chief Judge
                                  Karon O Bowdre on 12/17/2018. (KAM) (Entered: 12/17/2018)
          01/04/2019        20 NOTICE OF PRIVILEGE LOG by Grant S. Barger. (JLC) (Entered: 01/08/2019)
          01/14/2019        21 ORDER TO SHOW CAUSE; Defendants are hereby ORDERED to SHOW CAUSE in writing, on or before January 28,
                               2019, why the Court should not deny their 1 Motion to Compel, as to the documents listed in Mr. Grant Barger's privilege
                               log. Signed by Chief Judge Karon O Bowdre on 1/14/2019. (JLC) (Entered: 01/14/2019)
          01/23/2019        22 RESPONSE to re 21 filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino,
                               Karen Whalen. (Umbach, Arnold) (Entered: 01/23/2019)
          01/28/2019        23 ORDER DISMISSING CASE as set out herein. Signed by Chief Judge Karon O Bowdre on 1/28/2019. (JLC) (Entered:
                               01/28/2019)



                                                                                PACER Service Center
                                                                                  Transaction Receipt
                                                                                    10/16/2019 11:10:44
                                                            PACER
                                                                           se1264:2832696:0 Client Code:
                                                            Login:
                                                                                            Search         2:18-mc-01569-
                                                            Description:   Docket Report
                                                                                            Criteria:      KOB
                                                            Billable Pages: 4               Cost:          0.40




6 of 6                                                                                                                                                             10/16/2019, 12:14 PM
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 43 of 116 PageID #: 7671




                              EXHIBIT 6
Case 1:17-cv-04869-FB-LB
           Case 2:18-mc-01569-KOB
                          Document 136-3
                                   Document
                                         Filed
                                             1810/18/19
                                                 Filed 12/14/18
                                                         Page 44Page
                                                                 of 116
                                                                      1 of
                                                                        PageID
                                                                           2   #: 7672FILED
                                                                                                 2018 Dec-14 PM 06:30
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   STEVEN B. BARGER,                                 )
                                                     )
          Plaintiff,                                 )     Case No. EDNY 1:17-cv-04869-FB-LB
                                                     )
          v.                                         )     Case No. 2:18-MC-01569-KOB
                                                     )
   FIRST DATA CORPORATION, et al.,                   )
                                                     )
          Defendants.                                )


                                               ORDER

          This matter comes before the court on “Defendants’ Motion to Compel Third Parties

   Phillip Morgan, Grant Barger and Barger Consulting Group to Comply with Deposition

   Subpoena and Memorandum in Support of Law Thereof,” (doc. 1), and Mr. Barger’s two

   motions for Rule 11 sanctions, (docs. 13 & 14).

          As explained in the Memorandum Opinion filed with this Order, the court GRANTS IN

   PART and DENIES IN PART Defendants’ motion to compel. (Doc. 1).

          The court GRANTS the motion to compel in full against Mr. Morgan.

          The court DENIES the motion to compel in full against Barger Consulting Group.

          As to Mr. Barger, the court GRANTS the motion as to information requested in items 1

   through 16 to the extent Mr. Barger possesses that information; and GRANTS the motion as to

   the information in items 17 and 19 and as to the deposition; and DENIES the motion as to the

   information requested in items 1 through 16 to the extent Mr. Barger lacks possession over that

   information.

          The court DEFERS ruling on the motion to compel as to item 18. Mr. Barger shall file a

   privilege log detailing which communications requested are protected by the attorney-client

                                                     1
Case 1:17-cv-04869-FB-LB
           Case 2:18-mc-01569-KOB
                          Document 136-3
                                   Document
                                         Filed
                                             1810/18/19
                                                 Filed 12/14/18
                                                         Page 45Page
                                                                 of 116
                                                                      2 of
                                                                        PageID
                                                                           2   #: 7673



   privilege on or before January 7, 2019. Failure to do so will result in waiver of Mr. Barger’s

   privilege and granting of the motion to compel as to item 18.

          The court DENIES Mr. Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

          DONE and ORDERED this 14th day of December, 2018.



                                                ____________________________________
                                                KARON OWEN BOWDRE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 46Page
                                                               of 116
                                                                   1 ofPageID
                                                                        24    #: 7674FILED
                                                                                                 2018 Dec-14 PM 06:25
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   STEVEN B. BARGER,                                )
                                                    )
          Plaintiff,                                )       Case No. EDNY 1:17-cv-04869-FB-LB
                                                    )
          v.                                        )       Case No. 2:18-MC-01569-KOB
                                                    )
   FIRST DATA CORPORATION, et al.,                  )
                                                    )
          Defendants.                               )


                                    MEMORANDUM OPINION

          In the movie Groundhog Day, weatherman Phil Connors finds himself stuck in a time

   loop in Punxsutawney, Pennsylvania. Each day, he wakes up to the same song, reports on the

   same news story, and relives the same 24 hours. Likewise, each day since Defendants filed their

   motion to compel Grant Barger’s deposition, this court feels as if it has relived the same 24 hours

   as Mr. Barger 1 continues to file motions and notices repeating the same arguments. Today, the

   court ends that time loop.

          The late Judge Acker said it best: “Before the court are oceans of motions, motions to

   compel, motions to quash, and motions for protection.” E.A. Renfroe & Co. v. Rigsby, No. 06-

   AR-1752-S, 2008 WL 11376585, at *1 (N.D. Ala. June 24, 2008). This matter comes before the

   court on “Defendants’ Motion to Compel Third Parties Phillip Morgan, Grant Barger and Barger

   Consulting Group to Comply with Deposition Subpoena and Memorandum in Support of Law

   Thereof.” (Doc. 1). The underlying case, Barger v. First Data Corp. (1:17-CV-04869-FB-LB), is

   pending in the U.S. District Court for the Eastern District of New York. Defendants First Data



   1
     The court will only use “Mr. Barger” to refer to Grant Barger, not Steven Barger, throughout
   this Order.
                                                   1
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 47Page
                                                               of 116
                                                                   2 ofPageID
                                                                        24    #: 7675



   Corporation, Frank Bisignano, Dan Charron, Anthony Marino, Karen Whalen, and Rhonda

   Johnson served third-party subpoenas on Phillip Morgan, Grant Barger, and Barger Consulting

   Group, seeking both depositions and documents. Phillip Morgan, Grant Barger, and Barger

   Consulting Group all reside in Alabama. Defendants filed their motion to compel in this court on

   September 24, 2018. (Doc. 1).

          On September 26, Mr. Barger, acting pro se, filed his “Motion to Strike, Deny or

   Consolidate” in response. (Doc. 2). On October 5, Mr. Barger filed his “Response to Motion to

   Compel & Motion to Quash & for Protective Order.” (Doc. 5). On October 15, Defendants filed

   “Movants’ Reply to Opposition to Motion to Compel and Opposition to Motion to Quash and for

   Protective Order.” (Doc. 9). Mr. Morgan never responded to Defendants’ motion. The motion to

   compel is now ripe for review.

      I. Background

          This case originated as a wrongful termination action in the U.S. District Court for the

   Eastern District of New York. Plaintiff Steven Barger, a business consultant, filed a complaint

   against his former employer, First Data Corporation, and several executives. Plaintiff Steven

   Barger alleges that Defendants wrongfully terminated him in violation of the Family Medical

   Leave Act and the Americans with Disabilities Act, failed to reasonably accommodate his

   disability, discriminated against him based on disability, and retaliated against him. See (Docs. 1

   & 34 in 1:17-cv-04869-FB-LB).

          Defendants seek testimony and document production from Phillip Morgan, Grant Barger,

   and Grant Barger’s consulting business. Mr. Morgan is Plaintiff Steven Barger’s accountant, and

   Mr. Barger is Plaintiff Steven Barger’s son. (Doc. 1 at 2). In his deposition, Plaintiff Steven

   Barger claimed that prior to working at First Data in 2014, he had a “lucrative consulting”



                                                    2
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 48Page
                                                               of 116
                                                                   3 ofPageID
                                                                        24    #: 7676



   business working for his son’s consulting business. (Id.). But Plaintiff Steven Barger’s tax

   returns from 2012 and 2013 indicate a significantly lower income than he claimed in the

   deposition. Plaintiff Steven Barger claimed that the money that he earned as a consultant at his

   son’s business, but did not report on his taxes, was “left in Mr. Barger’s company.”

          Plaintiff Steven Barger first began working for First Data as an independent consultant,

   and then later became an employee of First Data. While Plaintiff Steven Barger was an

   independent consultant with First Data, his son’s business, Barger Consulting Group, sent

   invoices to First Data for his services. During the three and a half months he worked for First

   Data as an independent consultant, Plaintiff Steven Barger stated that he charged First Data a

   monthly fee of $30,000. First Data explained that, given Plaintiff Steven Barger’s monthly fee,

   Barger Consulting Group should have billed the company for $105,000 for Plaintiff Steven

   Barger’s services. Instead, Barger Consulting Group billed First Data for $170,000. When

   questioned in his deposition about his income and tax return discrepancies, Plaintiff Steven

   Barger told Defendants to ask his accountant, Mr. Morgan, and his son, Mr. Barger.

          Defendants continue to investigate the discrepancies in Plaintiff Steven Barger’s tax

   returns and income to support their after-acquired evidence defense. The U.S. District Court for

   the Eastern District of New York issued third-party subpoenas to compel testimony and

   document production by Phillip Morgan and Grant Barger, who work and reside in the Northern

   District of Alabama, and Barger Consulting Group, Mr. Barger’s business. (Doc. 1 at 1). The

   subpoena for Mr. Morgan seeks various documents and communications with Barger Consulting

   Group and Plaintiff Steven Barger regarding their tax returns and deductions, in addition to

   various documents regarding how Barger Consulting Group billed its clients. (Doc. 1-1 at 52–

   55). The subpoenas seek the same categories of documents from Mr. Barger and Barger



                                                    3
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 49Page
                                                               of 116
                                                                   4 ofPageID
                                                                        24    #: 7677



   Consulting Group: personnel file and tax documents relating to Plaintiff Steven Barger;

   documents regarding Barger Group LLC’s contracts, invoices, financial statements, retainer fees,

   billing rates, tax returns, information used in preparation of filing tax return, and profits and

   losses records, all for the years 2010 through 2017; and communications with Plaintiff Steven

   Barger, Mr. Morgan, and Shawn Shearer and his law firm concerning the underlying case. (Doc.

   1-1 at 66–67, 73–74).

          Those subpoenas were served on Mr. Morgan on August 28, 2018, and on Mr. Barger,

   individually and on behalf of Barger Consulting Group, on September 8, 2018. (Doc. 1-1 at 57,

   78). Defendants scheduled both Mr. Morgan’s and Mr. Barger’s depositions on September 17,

   2018, in Birmingham, Alabama.

          Defense counsel followed up the subpoenas with emails to Mr. Morgan and Mr. Barger to

   discuss the subpoenas and document requests. Defense counsel exchanged several emails with

   Mr. Morgan and Mr. Barger, but neither third party consented to being deposed.

          Mr. Barger then filed a motion to quash the subpoena on September 13, 2018, in a

   different action before this court. See (Doc. 1 in No. 2:18-mc-01491-KOB). This court denied the

   motion to quash. See (Doc. 4 in No. 2:18-mc-01491-KOB). Mr. Barger subsequently

   supplemented the motion to quash, indicating to the court that defense counsel canceled the

   deposition at issue. See (Doc. 6 in No. 2:18-mc-01491-KOB). On September 19, 2018, the court

   vacated its earlier Order and found the motion to quash as moot, closing the case, because the

   deposition was seemingly canceled. See (Doc. 7 in No. 2:18-mc-01491-KOB).

          Defendants then filed the motion to compel at issue in this case on September 24, 2018.

   (Doc. 1). Defendants seek to compel third parties Mr. Morgan, Mr. Barger, and Barger

   Consulting Group to comply with the deposition subpoenas duces tecum. On September 26,



                                                     4
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 50Page
                                                               of 116
                                                                   5 ofPageID
                                                                        24    #: 7678



   2018, Mr. Barger filed his “Motion to Strike, Deny or Consolidate.” (Doc. 2). He subsequently

   filed his “Response to Motion to Compel & Motions to Quash & for Protective Orders” on

   October 5. (Doc. 5). Defendants filed “Movants’ Reply to Opposition to Motion to Compel and

   Opposition to Motion to Quash and for Protective Order” on October 15. (Doc. 9).

          At this point, the filings spun out of control. On October 18, Defendants filed

   “Supplement to Movants’ Reply to Opposition to Motion to Compel and Opposition to Motion to

   Quash and for Protective Order” in response to allegations by Mr. Barger via email that

   Defendants had not fulfilled their duty to meet and confer. (Doc. 10).

          Mr. Barger then filed his “Reply to Opposition to Motions to Quash & for Protective

   Orders” on October 19. (Doc. 11). Among other things, Mr. Barger notified Defendants that

   Barger Consulting Group, the company they had subpoenaed, was not the name of his company.

   In an attempt to fix the naming mistake, Defendants filed their “Notice of Correction” on

   October 19. (Doc. 12).

          Mr. Barger then filed two motions for Rule 11 sanctions against Defendants and defense

   counsel. (Docs. 13 & 14). On October 24, Defendants filed “Defendants’ Opposition to Grant

   Barger’s (1) Motion for Sanctions (ECF No. 13) and (2) Objection to Notice of Correction and

   Motions for Sanctions (ECF No. 14).” (Doc. 15). Barger concluded by filing his “Reply in

   Support of Grant Barger’s Motion for Rule 11 Sanctions (Docket No. 13) and Objection to

   Notice of Correction and Motions for Sanctions (Docket No. 14)” on October 29. (Doc. 16).

      II. Discussion

          Defendants seek the deposition of Mr. Morgan and Mr. Barger in addition to documents

   produced by Mr. Morgan, Mr. Barger, and Barger Consulting Group. The court will address the

   motion in reference to each third party in turn.



                                                      5
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 51Page
                                                               of 116
                                                                   6 ofPageID
                                                                        24    #: 7679



           A. Mr. Morgan

           Defendants seek the testimony of Phillip Morgan in support of its after-acquired evidence

   defense to Plaintiff Steven Barger’s wrongful termination claims. Rule 45 of the Federal Rules of

   Civil Procedure provides several instances in which the court may quash a subpoena. But all of

   those instances require a timely motion by the person or entity subject to the subpoena. See Fed.

   R. Civ. P. 45(d)(3). Mr. Morgan has not filed any response in this action.

           Mr. Barger has included Mr. Morgan in several of his responses and motions. But

   because Mr. Barger is pro se and not an attorney, Mr. Barger cannot represent Mr. Morgan. Mr.

   Barger clarifies in his second responsive filing that he seeks to prevent Mr. Morgan from

   “be[ing] required [to] testify or turnover [sic] documents about me and my business and my

   documents for the same reasons I argued in my Motion to Quash.” (Doc. 5 at 2 n.1).

           “When a subpoena is directed to a nonparty, any motion to quash . . . generally must be

   brought by the nonparty.” E.A. Renfroe & Co., 2008 WL 11376585, at *3–4 (quoting 9 Moore’s

   Federal Practice § 45.50[3] (3d ed. 2008)). The court recognizes that parties may have standing

   to challenge a non-party subpoena based on the party’s personal right or privilege over the

   information subpoenaed. See Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979) (holding that

   defendants lacked standing to challenge a non-party subpoena when they were not in possession

   of the materials and did not allege a personal right or privilege); Shepherd v. Castle, 20 F.R.D.

   184, 188 (W.D. Mo. 1957) (“Unless a party to an action can make claim to some personal right

   or privilege in respect to the subject matter of a subpoena duces tecum directed to a non-party

   witness, the party to the action has no right to relief . . . .”); see also Auto-Owners Ins. v.

   Southeast Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005) (finding that defendants

   failed to show an expectation of privacy in their business transactions, and therefore could not



                                                      6
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 52Page
                                                               of 116
                                                                   7 ofPageID
                                                                        24    #: 7680



   establish a personal right as to those records). At least one court has held that non-parties also

   may have standing when challenging subpoenas against other non-parties to obtain information

   to which the challenging non-party has a personal right or claim of privilege. See Estate of

   Ungar v. Palestinian Authority, 332 F. App’x 643, 645 (2d Cir. 2009) (holding that a non-party

   had standing to challenge a subpoena over records maintained by its law firm, a different non-

   party).

             Mr. Barger simply requests that “[Mr.] Morgan not be required [to] testify or turnover

   [sic] document[s] about me and my business and my documents for the same reasons I argued in

   my Motion to Quash.” (Doc. 5 at 2 n.1). But nowhere does Mr. Barger allege that he has a

   personal right or claim of privilege over any of these documents. Without any evidence proving

   that he has such a right or privilege, the court cannot find that he has standing to challenge Mr.

   Morgan’s subpoena.

             Because Mr. Morgan has not responded to the motion to compel or offered any argument

   why he should not be required to comply with the subpoena, the court will GRANT the motion

   to compel with respect to Mr. Morgan.

             B. Mr. Barger

             Mr. Barger offers several reasons why the court should quash the subpoena seeking his

   deposition and production of documents. He contends that (1) Defendants lied to this court and

   the U.S. District Court for the Eastern District of New York; (2) no outstanding subpoena exists;

   (3) Defendants failed to meet and confer with him prior to filing their motions compelling his

   compliance with the subpoena; (4) the subpoena requests privileged information; (5) the

   information sought is duplicative; (6) Defendants are solely requesting certain documents to

   build a case against Mr. Barger, not for use in the underlying matter; (7) the information



                                                     7
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 53Page
                                                               of 116
                                                                   8 ofPageID
                                                                        24    #: 7681



   requested contains trade secrets; (8) he does not possess some of the documents requested; and

   (9) the subpoenas are overbroad and irrelevant. This court will discuss each argument raised.

          Under Rule 45(d)(3) of the Federal Rules of Civil Procedure, the court must quash or

   modify a subpoena on timely motion if the subpoena (1) “fails to allow a reasonable time to

   comply,” (2) “requires a person to comply beyond the geographical limits specified in Rule

   45(c),” (3) “requires disclosure of privileged or other protected matter,” or (4) “subjects a person

   to undue burden.” The court may quash or modify the subpoena on timely motion if the

   subpoena requires “disclosing a trade secret or other confidential research, development, or

   commercial information.” Fed. R. Civ. P. 45(d)(3)(B).

          To begin, Mr. Barger notes that “I did not have an opportunity to object to the subpoenas

   because they were determined to be moot. If I had the opportunity to do so, I would say the

   following . . . .” (Doc. 5 at 15). As the court will later explain, the court never found the

   subpoenas to be moot. The court only found that the motion to quash the subpoena was moot.

   The subpoenas are not moot.

          So, Mr. Barger’s objections would have been untimely under Rule 45. Under Rule 45, an

   objection must be served “before the earlier of the time specified for compliance or 14 days after

   the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B). Because he filed his objections on October

   5, 2018, twenty-seven days after the subpoena was served, Mr. Barger’s objections were

   untimely. Because Mr. Barger is pro se and clearly was confused regarding the status of the

   subpoenas after the court found as moot his initial motion to quash, the court will assume

   arguendo that he timely raised his objections.




                                                      8
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                         Document Document
                                  136-3 Filed
                                           1710/18/19
                                              Filed 12/14/18
                                                       Page 54Page
                                                               of 116
                                                                   9 ofPageID
                                                                        24    #: 7682



              i.      Lies to the court

          Mr. Barger argues that Defendants lied to Judge Bloom of the Eastern District of New

   York by suggesting that Plaintiff Steven Barger’s representations to Joe Plumeri about his

   monthly income are the only reason why Defendants seek Mr. Barger’s deposition. Mr. Barger

   alleges that the lies continued in the motion to compel in which Defendants misstated the length

   of time Plaintiff Steven Barger consulted with First Data and omitted any mention of Mr.

   Barger’s attempts to speak with defense counsel prior to the deposition.

          Lying to the court is not a ground upon which the court may or must quash a subpoena.

   See Fed. R. Civ. P. 45(d)(3). In addition, the court is unconvinced that Defendants lied to the

   court. Mr. Barger contends that he knows nothing about Plaintiff Steven Barger’s relationship

   with Joe Plumeri, and so Defendants’ reason for seeking Mr. Barger’s deposition must be

   pretextual. But after denying that he has knowledge of Plaintiff Steven Barger and Mr. Plumeri’s

   relationship, Mr. Barger provides the court with several details about the relationship, like that

   their friendship goes back three decades. Even if Mr. Barger were to lack any knowledge of the

   relationship, he may simply state such in his deposition.

          Mr. Barger complains that Defendants request 16 categories of information regarding this

   relationship and Plaintiff Steven Barger’s activities as a consultant. But Mr. Barger fails to

   address—and this court cannot see—how Defendants lied and how any such lying would affect

   the validity of this facially fair and relevant subpoena.

          Mr. Barger alleges that Defendants omitted mentioning Mr. Barger’s attempts to speak

   with defense counsel. This court recognizes that Mr. Barger has repeatedly reached out to

   defense counsel about the information they sought from him. The court fails to see why Mr.

   Barger is so resistant to this subpoena when he was so eager to respond to defense counsel in



                                                     9
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 55
                                                                Page
                                                                  of 116
                                                                      10 of
                                                                         PageID
                                                                            24 #: 7683



   August 2018 when he emailed defense counsel offering to speak with them prior to even being

   served a subpoena.

          Mr. Barger has not provided evidence that Defendants lied to the court; regardless, lying

   to the court is not a reason to quash a subpoena under Rule 45(d). So this argument fails.

              ii.     No subpoena exists

          Mr. Barger next argues that no outstanding subpoena exists for his deposition or

   production of documents. He bases this assertion on this court’s September 19, 2018 Order in a

   related matter, Case No. 2:18-mc-01491-KOB, that mooted his prior motion to quash. In that

   related matter, Mr. Barger had filed a “Motion to Quash and Motion for Protective Order”

   regarding the same subpoena at issue in this matter. See (Doc. 1 in 2:19-mc-01491-KOB). His

   argument rested primarily on being unavailable on September 17, 2018, the date defense counsel

   scheduled his deposition. Mr. Barger later represented to the court that defense counsel had

   canceled the scheduled deposition at issue. Because Mr. Barger’s argument had been resolved—

   he was no longer required to sit for a deposition on September 17—the court found Mr. Barger’s

   motion to quash as moot. See (Doc. 7 in 2:18-mc-01491-KOB).

          The court never found the subpoena moot. The subpoenas in this case remain ripe, and so

   this argument fails.

              iii.    Failure to meet and confer

          Mr. Barger also contends that defense counsel never met and conferred with him prior to

   filing their motion to compel. Defendants submitted their “Supplement to Movants’ Reply to

   Opposition to Motion to Compel and Opposition to Motion to Quash and for Protective Order”

   to address this argument. (Doc. 10). But the court need not reach Defendants’ supplement to find

   proof that Defendants did indeed attempt to meet and confer.



                                                   10
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 56
                                                                Page
                                                                  of 116
                                                                      11 of
                                                                         PageID
                                                                            24 #: 7684



          Under Rule 37, a motion for an order compelling disclosure or discovery “must include a

   certification that the movant has in good faith conferred or attempted to confer with the person or

   party failing to make disclosure or discovery in an effort to obtain it without court action.” Fed.

   R. Civ. P. 37(a)(1). Mr. Barger misunderstands the meaning of Rule 37. The rule requires the

   parties to “confer[] or attempt[] to confer,” not necessarily a successful remediation of the

   dispute before turning to the court. Id. (emphasis added).

          Defendants’ original motion, the motion to compel, does include exhibits demonstrating

   Defendants’ attempts to meet and confer with Mr. Barger. Mr. Barger emailed defense counsel

   on August 14 to discuss scheduling a time to speak. (Doc. 1-2 at 40–49). After Defendants

   served the subpoena on Mr. Barger on September 8, (doc. 1-1 at 78), defense counsel emailed

   Mr. Barger on September 11 to set up a date for his deposition, (doc. 1-2 at 10). Mr. Barger

   responded that defense counsel should have followed up sooner, as he had emailed defense

   counsel on August 14 to discuss the deposition. Mr. Barger did not respond to defense counsel’s

   inquiry about scheduling, but berated defense counsel for “the cloak and dagger drama of

   demanding a bunch of papers that I never agreed to give.” (Id.). Defense counsel followed up

   with another letter asking Mr. Barger if he was available for a deposition on September 17. (Id.

   at 13). Rather than respond to the letter, Mr. Barger filed a motion to quash in this court. See

   (Doc. 1 in 2:19-mc-01491-KOB).

          The record shows plenty of attempts to meet and confer between Defendants and Mr.

   Barger. Rule 37 does not require the parties to successfully meet and confer, nor does it require

   such a conference to be in person. The email and letter chains back and forth represent attempts

   between defense counsel to schedule Mr. Barger’s deposition and Mr. Barger’s concerns

   regarding the deposition. For example, when Mr. Barger emailed defense counsel that he did not



                                                    11
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 57
                                                                Page
                                                                  of 116
                                                                      12 of
                                                                         PageID
                                                                            24 #: 7685



   know why he was being subpoenaed, defense counsel explained why his testimony was relevant

   to the case and why the deposition must be scheduled quickly. (Doc. 1-2 at 10).

          While defense counsel and Mr. Barger were woefully unsuccessful at mediating their

   own disputes, the court recognizes that Defendants did attempt to confer with Mr. Barger prior to

   reaching out to the court. Therefore, because Defendants did attempt to meet and confer before

   filing the motion to compel, this argument fails.

                 iv.   Privileged information

          Mr. Barger argues that the subpoena requests information about his confidential

   communications with employees of the Law Office of Shawn Shearer. Item 18 of Mr. Barger’s

   subpoena requests “[a]ll communications and ESI that you have had with Shawn Shearer, Brenda

   Barger, or the Law Offices of Shawn Shearer since August 10, 2018 concerning Barger v. First

   Data Corporation et al.” (Doc. 1-1 at 67). According to Mr. Barger, the law firm “has provided

   [him] corporate and legal advice about [his] business.” (Doc. 5 at 12). Defendants also note that

   Shawn Shearer is Mr. Barger’s brother-in-law. (Doc. 1 at 2).

          The attorney-client privilege protects confidential communications made between the

   lawyer, in his professional capacity, and the client for the purpose of securing legal advice. See

   United States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991) (citing United States v.

   Ponder, 475 F.2d 37, 39 (5th Cir. 1973)) (finding that communications with a lawyer in his

   capacity as a Deputy Counselor were subject to attorney-client privilege when the defendant

   approached him for legal advice). The burden of proving that the attorney-client privilege existed

   rests on the individual invoking that privilege. See Republic of Ecuador v. Hinchee, 741 F.3d

   1185, 1189 (11th Cir. 2013) (holding that defendant failed to adequately assert attorney-client

   privilege).



                                                    12
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 58
                                                                Page
                                                                  of 116
                                                                      13 of
                                                                         PageID
                                                                            24 #: 7686



          Under Rule 37, the court must quash or modify a subpoena that “requires disclosure of

   privileged or other protected matter, if no exception or waiver apples.” Fed. R. Civ. P.

   37(d)(3)(a)(iii). To withhold information because of privilege, a party must “expressly make the

   claim” and “describe the nature of the documents, communications, or tangible things not

   produced or disclosed.” Fed. R. Civ. P. 26(b)(5)(A). “Filing a privilege log has become the

   ‘universally accepted mean[s] of asserting privileges in discovery in the federal courts.’” Smith v.

   Café Asia, 256 F.R.D. 247, 250 (D.D.C. 2009) (quoting Avery Dennison Corp. v. Four Pillars,

   190 F.R.D. 1, 1 (D.D.C. 1999)). Once Mr. Barger produces a privilege log, the court can then

   determine whether the communications at issue are privileged.

          While a court may waive privilege when a party fails to produce a privilege log, waiver is

   a harsh sanction typically reserved for situations absent excessive delay or bad faith by the

   proponent. See Pub. Serv. Co. of NH v. Portland Nat. Gas, 218 F.R.D. 361, 363 (D.N.H. 2003)

   (“[U]sing Rule 33(b)(4) to justify a waiver finding when the responding party invokes a privilege

   but initially fails to produce a privilege log with its discovery responses is unnecessarily harsh.”);

   see also Smith v. James C. Hormel Sch. of Va. Inst. of Autism, No. 3:08cv00030, 2010 WL

   3702528, at *4–5 (W.D. Va. Sept. 14, 2010) (“Given the sanctity of the attorney-client privilege

   and the seriousness of privilege waiver, courts generally find waiver only in cases involving

   unjustified delay, inexcusable conduct and bad faith.”).

          Because Mr. Barger is pro se, the court recognizes that he is unfamiliar with the Federal

   Rules of Civil Procedure. Therefore, the court will defer ruling on the motion to compel as to

   item 18 in the subpoena until Mr. Barger files a privilege log. Mr. Barger shall file a privilege

   log that describes the documents protected by attorney-client privilege in accordance with Rule

   26(b)(5)(A) of the Federal Rules of Civil Procedure on or before January 7, 2019. Failure to



                                                    13
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 59
                                                                Page
                                                                  of 116
                                                                      14 of
                                                                         PageID
                                                                            24 #: 7687



   file a privilege log by the deadline will result in Mr. Barger’s waiver of the attorney-client

   privilege as to the documents requested in item 18, and the court will grant the motion to compel

   as to item 18.

              v.       Duplicative information

          Mr. Barger contends that because Defendants obtained the invoices from Mr. Barger’s

   business through other discovery in this case, Mr. Barger does not have to produce the invoices

   in his possession. He also claims Defendants lack a reason to look at business records of billings

   to other clients from 2010 through 2017. The latter argument will be discussed later with Mr.

   Barger’s relevance challenge.

          Under Rule 45, the court must quash or modify a subpoena that “subjects a person to

   undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). The court also has a duty to minimize imposing

   an undue burden on a third party. Id. 45(d)(1). But Mr. Barger never alleges that the information

   requested would be a burden to produce, merely that the information sought has been produced

   by another party.

          Another district court has found an undue burden present when a non-party demonstrated

   that the information sought was readily accessible elsewhere. See Breland v. Levada EF Five,

   LLC, CA 14-0158-CG-C, 2015 WL 12995098, at *6 (S.D. Ala. Apr. 30, 2015) (finding that

   documents were readily accessible via another source when the non-party attached the

   documents from that source to his motion). But a different district court has also found no undue

   burden when a probability exists that a potentially duplicative search may unearth additional

   materials relevant to the main issues of the case. See Williams v. Sunbelt Rentals, Inc., No. 8:04-

   cv-1395-T27MSS, 2005 WL 8160097, at *3 (M.D. Fla. Oct. 12, 2005) (holding that the search




                                                    14
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 60
                                                                Page
                                                                  of 116
                                                                      15 of
                                                                         PageID
                                                                            24 #: 7688



   was not a burden when it would only take a few hours and the previous search from another

   source turned up numerous missing pages).

          Here, Defendants note that Plaintiff Steven Barger was unable to explain discrepancies in

   his tax returns and told Defendants that his accountant and son could answer these questions.

   Plaintiff Steven Barger also could not explain questions regarding “suspect invoices that he and

   G. Barger’s company submitted to First Data.” (Doc. 9 at 6). In light of the probability of

   unearthing new, relevant material and Mr. Barger’s failure to allege any time or monetary burden

   in producing this discovery, this argument also fails.

              vi.     Improper purpose

          Mr. Barger argues that Defendants seek his deposition for an improper purpose. He fears

   that “First Data is trying to use the subpoenas to develop a case against me.” (Doc. 5 at 14).

   Whether the deposition of Mr. Barger and production of the requested documents results in a

   case against Mr. Barger is not a question for this court. Defendants subpoenaed Mr. Barger for

   his close relationship with his father, Plaintiff Steven Barger, and Plaintiff Steven Barger’s work

   for Mr. Barger’s consulting business, which has resulted in allegedly suspect invoices submitted

   to First Data. The court finds that the financial information and communications with Plaintiff

   Steven Barger requested is highly relevant to Defendants’ case. Therefore, this argument fails.

              vii.    Trade secrets

          Mr. Barger alleges that the information sought regarding his clients and billing rate from

   2010 to 2017 is a trade secret. He notes that “[t]here could be significant damages to my business

   if clients know I am revealing their information.” (Doc. 5 at 14).

          Under Rule 45, the court may quash or modify a subpoena if it requires “disclosing a

   trade secret or other confidential research, development, or commercial information.” Fed. R.



                                                   15
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 61
                                                                Page
                                                                  of 116
                                                                      16 of
                                                                         PageID
                                                                            24 #: 7689



   Civ. P. 45(d)(3)(B)(i). The burden to establish that the information sought is a trade secret and

   the harm of its disclosure rests on the party seeking to avoid discovery. See Sams v. GA West

   Gate, LLC, 316 F.R.D. 693, 698 (N.D. Ga. 2016) (“The party resisting discovery must first

   establish that the information sought is a trade secret [or otherwise confidential] and then

   demonstrate its disclosure might be harmful.”). Once the movant meets this burden, “the burden

   shifts to the requesting party to show a ‘substantial need for the testimony or material that cannot

   be otherwise met without undue hardship and assures that the person to whom the subpoena is

   addressed will be reasonably compensated.’” Id. (quoting Gonzales v. Google, Inc., 234 F.R.D.

   674, 684 (N.D. Cal. 2006)). The court then applies a balancing test:

          [T]his Court must balance [Defendants’] need for discovery against the burden
          imposed upon [Mr. Barger], along with [his] interest in keeping the requested
          information confidential. Other factors this Court should consider are the
          relevance of the requests, the breadth of the request, the time period covered by
          the requests, and the particularity with which the documents are described. The
          status of a person as a non-party is a factor that weighs against disclosure.

   Matter of Subpoena Issued to Interconn Res., Inc., CV 3:06CV714, 2008 WL 11375414, at *2

   (N.D. Ala. Sept. 30, 2008) (quoting Fadalla v. Life Auto. Products, Inc., 258 F.R.D. 501, 504

   (M.D. Fla. 2007) (internal citations omitted)).

          A mere conclusory statement that information sought may contain a trade secret or could

   be harmful is insufficient. See Sams, 316 F.R.D. at 698 (“Movant’s conclusory statement that the

   subpoena is too broad and that ‘some’ of the responsive documents [may be confidential] does

   not come close to carrying its burden.”); AAL USA, Inc. v. Black Hall Aerospace, Inc., No. 2:16-

   cv-02090-KOB, 2018 WL 2463710, at *2 (N.D. Ala. Feb. 22, 2018) (finding that movant failed

   to establish information was confidential when it merely recited the subpoena requests). Here,

   Mr. Barger contends that turning over the identities of his clients and billing rates would harm

   his business, but provides no further details.

                                                     16
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 62
                                                                Page
                                                                  of 116
                                                                      17 of
                                                                         PageID
                                                                            24 #: 7690



          Federal courts have held that customer lists and billing rates may be trade secrets,

   particularly when the holder of such information takes steps to maintain the confidentiality of

   that information. See Rimkus Consulting Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 668

   (S.D. Tex. 2010) (finding that billing rates and client lists are confidential when the owner took

   steps to keep that information secret, even though the information previously was publicly

   available); Feldman v. Cmty. Coll. of Allegheny, 85 F. App’x 821, 827–28 (3d Cir. 2004). But

   see Peter Kiewet Sons’, Inc. v. Wall St. Equity Grp., Inc., No. 8:10CV365, 2011 WL 5075720, at

   *7 (D. Neb. Oct. 25, 2011) (holding that business documents exchanged with clients cannot be

   trade secrets when the party seeking to avoid discovery simply claims the information is

   confidential “without further substantiation,” and noting that “even if any of the information or

   documents sought are indeed confidential, the proper course of action is to enter into a protective

   agreement . . . not deny the requests altogether”). Mr. Barger has offered no evidence that his

   client lists are confidentially maintained and not publicly known.

          But even assuming that Mr. Barger’s customer lists and billing rates are trade secrets, Mr.

   Barger has failed to establish that disclosure would be harmful. In Fadalla v. Life Automotive

   Products, Inc., the court found that the party demonstrated disclosure of a client list was harmful

   when it required the party to breach its non-disclosure and secrecy agreements with its clients.

   See 258 F.R.D. at 506. While the court surmises that situations exist in which client identities

   and billing rates can be harmful if released, Mr. Barger has offered no evidence or argument that

   disclosing his business consulting clients or billing rate presents such a risk.

          Further, the court finds the “Stipulated Order Regarding Confidentiality of Discovery

   Material” jointly filed and ordered by Magistrate Judge Bloom in the underlying case is

   sufficient to protect against the leakage of any potentially confidential information. See (Doc. 23



                                                     17
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 63
                                                                Page
                                                                  of 116
                                                                      18 of
                                                                         PageID
                                                                            24 #: 7691



   in 1:17-cv-04869-FB-LB). Therefore, because Mr. Barger has failed to establish that the

   information sought is a trade secret that if disclosed would result in harm, this argument fails.

              viii.   Wrong third party

          Mr. Barger contends that because the subpoenas seek information belonging to entities,

   namely Mr. Barger’s consulting limited liability company, he lacks the authority to turn over the

   documents. Subpoenas duces tecum command a person to “produce designated documents,

   electronically stored information, or tangible things in that person’s possession, custody, or

   control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). A subpoena cannot require an individual to produce

   documents over which he lacks possession. See Learning Connections, Inc. v. Kaufman, Englett

   & Lynd, PLLC, 280 F.R.D. 639, 640 (M.D. Fla. 2012) (holding that a protective order was

   appropriate when the movant submitted an affidavit that she did not have possession of the

   documents, which the opposing side did not refute).

          Mr. Barger states that, because some of the documents requested are not in his possession

   but in that of his consulting business, he cannot produce those documents. Specifically, the

   documents requested under items 1 through 16 of the subpoena to Mr. Barger appear to be

   business records that likely are not in his individual possession. (Doc. 1-1 at 66–67). Defendants

   have offered no evidence or argument that these documents actually are within Mr. Barger’s

   possession or control. To the extent the documents requested in items 1 through 16 are in

   possession of the limited liability company, to which Defendants have also issued a subpoena

   seeking the same records, the court will DENY Defendants’ motion to compel the subpoena as to

   documents over which Mr. Barger does not have possession.




                                                    18
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 64
                                                                Page
                                                                  of 116
                                                                      19 of
                                                                         PageID
                                                                            24 #: 7692



              ix.     Overbreadth and irrelevance

          Mr. Barger challenges the subpoena as being overbroad and irrelevant. Mr. Barger brings

   three specific challenges to relevancy and breadth of the requests. First, he argues that the

   documents requested involve an eight-year period and are disproportionate to the needs of the

   case and broader than necessary to determine Plaintiff Steven Barger’s monthly income prior to

   being hired by First Data. Second, he asserts that his contracts, agreements, and billing practices

   are irrelevant to the case, particularly those contracts before First Data hired Plaintiff Steven

   Barger and after First Data terminated Plaintiff Steven Barger. Third, Mr. Barger claims that the

   documentation of Plaintiff Steven Barger’s consulting expenses in connection with Mr. Barger’s

   consulting firm between 2010 and 2017 has “nothing to do with Plaintiff Barger’s income.”

          Rule 26 limits discovery to:

          nonprivileged matter that is relevant to any party’s claim or defense and
          proportional to the needs of the case, considering the importance of the issues at
          stake in the action, the amount in controversy, the parties’ relative access to
          relevant information, the parties’ resources, the importance of the discovery in
          resolving the issues, and whether the burden or expense of the proposed discovery
          outweighs its likely benefit.

   Fed. R. Civ. P. 26(b)(1). “Generally speaking, ‘relevance’ for discovery purposes is broadly

   construed.” Food Lion, Inc. v. United Food & Commercial Workers Intern. Union, AFL-CIO-

   CLC, 103 F.3d 1007, 1012 (D.C. Cir. 1997).

          In the underlying district court case in New York, Plaintiff Steven Barger alleges that

   Defendants wrongfully terminated him in violation of the Family Medical Leave Act and

   Americans with Disabilities Act, and he seeks millions of dollars in damages. See (Doc. 34 in

   1:17-cv-04869-FB-LB; Doc. 9 at 9 in 2:18-mc-01569-KOB). Defendants argue that the

   information sought “goes directly to Defendants’ defenses to [Plaintiff Steven Barger’s] claims

   for damages under an after-acquired evidence defense.” (Doc. 9 at 9).

                                                    19
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 65
                                                                Page
                                                                  of 116
                                                                      20 of
                                                                         PageID
                                                                            24 #: 7693



          After-acquired evidence of an employee’s wrongdoing may mitigate damages owed for

   wrongful termination by the defendant. See McKennon v. Nashville Banner Publ’g Co., 513 U.S.

   352, 360 (1995) (“[W]e must consider how the after-acquired evidence of the employee’s

   wrongdoing bears on the specific remedy to be ordered.”).

          So, Defendants here seek to obtain information regarding Plaintiff Steven Barger’s

   activities when he worked as a consultant for Mr. Barger’s consulting firm. The information

   sought—including Barger Consulting Group’s tax returns, contracts with clients, invoices sent to

   clients, and process of determining consulting fees, in addition to Plaintiff Steven Barger’s

   expenses while he was consulting between 2010 and 2017—are highly relevant to Defendants’

   defense. Information regarding an employee’s wrongdoing is relevant “not to punish the

   employee, or out of concern ‘for the relative moral worth of the parties,’ but to take due account

   of the lawful prerogatives of the employer in the usual course of its business and the

   corresponding equities that it has arising from the employee’s wrongdoing.” McKennon, 513

   U.S. at 361 (quoting Perma Life Mufflers, Inc. v. Int’l Parts Corp., 392 U.S. 134, 139 (1968)).

          Federal courts are wary of allowing “fishing-expedition discovery” by employers to find

   evidence of wrongdoing. Premer v. Corestaff Servs, L.P., 232 F.R.D. 692, 693 (M.D. Fla. 2005).

   Instead, they “must have some preexisting basis to believe that after-acquired evidence exists

   before it can take on additional discovery.” Maxwell v. Health Ctr. of Lake City, Inc., No. 3:05-

   CV-1056-J-32MCR, 2006 WL 1627020, at *5 (M.D. Fla. June 6, 2006). But Defendants here are

   not on a fishing expedition. Plaintiff Steven Barger in his deposition gave rise to inferences of

   misconduct, and directed Defendants where to uncover more information.

          The court disagrees with Mr. Barger’s insistence that this information “has absolutely

   nothing to do with Plaintiff Barger’s employment by First Data . . . and his claim that First Data



                                                    20
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 66
                                                                Page
                                                                  of 116
                                                                      21 of
                                                                         PageID
                                                                            24 #: 7694



   violated the FMLA and ADA when they terminated him.” (Doc. 5 at 16). Plaintiff Steven Barger

   represented that he left a “lucrative consulting” business to work for First Data, but he only

   received $16,210 in 2013 from that business. (Doc. 1-1 at 22). If Plaintiff Steven Barger

   misrepresented his success, and therefore his experience and qualifications, to First Data and

   First Data relied upon those misrepresentations, Plaintiff Steven Barger may have committed a

   wrongdoing that would mitigate First Data’s damages.

          In his deposition, Plaintiff Steven Barger indicated that he earned more than the income

   reported on his tax returns, but that the money “all went to the Barger Group, everything got paid

   to the Barger Group.” (Doc. 1-1 at 23). So, if Plaintiff Steven Barger in fact had a lucrative

   consulting practice, the business’s financial records—including its tax returns, financial

   statements, and invoices sent to clients—should reflect that success, and would explain away the

   discrepancy between Plaintiff Steven Barger’s comments about his income.

          But Plaintiff Steven Barger also failed to answer several important questions regarding

   his tax reports. For example, he was unable to explain why he included business expenses on his

   personal tax return to offset his income from the consulting practice. (Doc. 1-1 at 24–25).

   Specifically, he could not explain why the rent for his home office jumped from $1,500 to

   $22,900 for six months or why his income decreased from $77,000 in 2011 to under $20,000 in

   2012 and 2013, “other than the fact that [Plaintiff Steven Barger] started working . . . at the

   Barger Group.” (Id. at 27). Because of the discrepancies in the tax reporting relating Plaintiff

   Steven Barger to the Barger Consulting Group, analyzing the Barger Consulting Group’s broader

   financial records—including billing rates and contracts with clients to determine the actual

   income generated—may give a more accurate picture of the financial status of the company, and

   thus whether Plaintiff Steven Barger actually had a lucrative consulting business.



                                                    21
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 67
                                                                Page
                                                                  of 116
                                                                      22 of
                                                                         PageID
                                                                            24 #: 7695



          Therefore, because the information sought seems highly relevant to Defendants’ after-

   acquired evidence defense, this argument, too, fails.

          Accordingly, the court will GRANT IN PART and DENY IN PART Defendants’ motion

   to compel. (Doc. 1). The court will GRANT the motion as to the information requested in items

   1 through 16 to the extent Mr. Barger possesses that information, and will GRANT the motion as

   to the information in items 17 and 19. The court will DENY the motion as to the information

   requested in items 1 through 16 to the extent Mr. Barger lacks possession over that information.

   The court will DEFER ruling on the motion to compel as to item 18 until it can determine

   whether the information sought is privileged.

          C. Barger Consulting Group

          In his “Reply to Opposition to Motions to Quash & for Protective Order,” Mr. Barger

   points out that Barger Consulting Group is not a real Alabama company. (Doc. 11). Mr. Barger

   owns The Barger Group LLC. (Doc. 14 at 4). After Mr. Barger notified Defendants of their

   naming mistake in his motion, Defendants promptly filed a Notice of Correction to amend the

   company name from Barger Consulting Group to The Barger Group LLC in each of its prior

   filings. (Doc. 12).

          Based on the information Defendants have sought since the beginning of this motion to

   compel, the court is certain that Defendants intended to serve a subpoena on The Barger Group

   LLC, not the similarly named nonexistent Barger Consulting Group. In their motion to compel,

   Defendants explained that they sought to depose Grant Barger’s company for which Plaintiff

   Steven Barger worked. (Doc. 1 at 2).




                                                   22
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 68
                                                                Page
                                                                  of 116
                                                                      23 of
                                                                         PageID
                                                                            24 #: 7696



          But, because Defendants have not served a subpoena on The Barger Group LLC, the

   court cannot enforce the motion to compel against it. Therefore, the court must DENY the

   motion to compel as to Barger Consulting Group.

          D. Motions for Rule 11 Sanctions

          Mr. Barger also moved this court for Rule 11 sanctions against Defendants and defense

   counsel. Rule 11 allows the court to sanction an attorney, law firm, or party that presented to the

   court (1) information for an improper purpose, such as harassment or delay; (2) a claim, defense,

   or legal contention not supported by existing law or that was frivolous; (3) a factual contention

   without evidentiary support; or (4) a denial of factual contention without evidentiary support (or

   not specifically identified as being based on belief or lack of information). See Fed. R. Civ. P.

   13(b)–(c).

          “The goal of Rule 11 sanctions is to ‘reduce frivolous claims, defenses, or motions, and

   to deter costly meritless maneuvers.’” Massengale v. Ray, 267 F.3d 1298, 1302 (11th Cir. 2001)

   (quoting Donaldson v. Clark, 819 F.2d 1551, 1556 (11th Cir. 1987) (en banc)). The court

   determines whether Rule 11 sanctions are appropriate by considering “reasonableness under the

   circumstances.” Donaldson, 819 F.2d at 1556.

          While the court is impressed by defense counsel and Mr. Barger’s inability to cooperate

   on any matter, regardless of how small, the court sees no frivolous, meritless, or bad faith claim,

   defense, motion, or filing on behalf of Defendants. Therefore, the court will DENY both of Mr.

   Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

      III. Conclusion

          For the reasons stated above, the court will GRANT IN PART and DENY IN PART

   Defendants’ motion to compel. (Doc. 1). The court will GRANT in full the motion against Mr.



                                                    23
Case 1:17-cv-04869-FB-LB
          Case 2:18-mc-01569-KOB
                          DocumentDocument
                                   136-3 Filed
                                            17 10/18/19
                                                Filed 12/14/18
                                                          Page 69
                                                                Page
                                                                  of 116
                                                                      24 of
                                                                         PageID
                                                                            24 #: 7697



   Morgan and DENY in full the motion against Barger Consulting Group. As to Mr. Barger, the

   court will GRANT the motion as to the information requested in items 1 through 16 to the extent

   Mr. Barger possesses that information, and will GRANT the motion as to the information in

   items 17 and 19 and as to the deposition. Mr. Barger shall appear for his deposition to be

   scheduled by defense counsel, while allowing Mr. Barger reasonable time to comply subject to

   Rule 45(d)(3)(A)(ii). The court will DENY the motion as to the information requested in items 1

   through 16 to the extent Mr. Barger lacks possession over that information.

          The court will DEFER ruling on the motion to compel regarding Mr. Barger’s claim of

   privilege as to the documents requested in item 18. Mr. Barger shall file a privilege log detailing

   which communications requested are protected by the attorney-client privilege on or before

   January 7, 2019. Failure to do so will result in waiver of Mr. Barger’s privilege, and the court

   will grant the motion to compel as to item 18.

          The court will DENY Mr. Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

          The court will enter a separate Order consistent with this Memorandum Opinion.

          DONE and ORDERED this 14th day of December, 2018.



                                                 ____________________________________
                                                 KARON OWEN BOWDRE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    24
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 70 of 116 PageID #: 7698




                              EXHIBIT 7
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 71 of 116 PageID #: 7699
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 72 of 116 PageID #: 7700
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 73 of 116 PageID #: 7701
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 74 of 116 PageID #: 7702
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 75 of 116 PageID #: 7703




                              EXHIBIT 8
   Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 76 of 116 PageID #: 7704
ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                           For the Eastern District of New York
                                                       INVOICE NO.: 20192953
                                                                                 MAKE CHECKS PAYABLE TO:
 Gary B. Eidelman                                                       ANTHONY D FRISOLONE, CSR, RDR, CRR
 Saul Ewing, LLP (Baltimore)                                            Official Court Reporter
 500 E. Pratt Street                                                    225 Cadman Plaza East
 Baltimore, MD 21202                                                    Room 370 North
 (410) 332-8975 Fax: (410) 332-8976                                     Brooklyn, NY 11201
 gary.eidelman@saul.com                                                 (718) 613-2487 Fax: (718) 613-2694
                                                                        AFrisolone@aol.com`
                                                                        Tax ID:
                                               DATE ORDERED:                              DATE DELIVERED:
      CRIMINAL                   CIVIL                         09-16-2019                                   09-24-2019
 In the matter of: 17-CV-4869, Steven B. Barger v First Data Corporation
 Trial ordered on an immediate delivery basis with word index.




                               ORIGINAL                         1ST COPY                          2ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE    SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary
14-Day
Expedited
3-Day
Daily
Hourly                1087         7.98 8674.26                                                                            8674.26
Realtime
Misc.            All word index, 155 pages @ 7.98                                                     Misc. Charges        1236.90
                                                                                                             Subtotal      9911.16
                                                                                   Less Discount for Late Delivery
                                                                                                   Tax (If Applicable)
                                                                                          Less Amount of Deposit
                                                                                                        Total Refund
                                                                                                             Total Due     9911.16
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                DATE:

/s/ Anthony D. Frisolone                                                                                    10-02-2019
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)     COURT REPORTER           COURT REPORTER SUPERVISOR
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 77 of 116 PageID #: 7705
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 78 of 116 PageID #: 7706
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 79 of 116 PageID #: 7707
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 80 of 116 PageID #: 7708
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 81 of 116 PageID #: 7709
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 82 of 116 PageID #: 7710
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 83 of 116 PageID #: 7711
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 84 of 116 PageID #: 7712
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 85 of 116 PageID #: 7713
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 86 of 116 PageID #: 7714
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 87 of 116 PageID #: 7715
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 88 of 116 PageID #: 7716
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 89 of 116 PageID #: 7717
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 90 of 116 PageID #: 7718
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 91 of 116 PageID #: 7719
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 92 of 116 PageID #: 7720
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 93 of 116 PageID #: 7721
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 94 of 116 PageID #: 7722
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 95 of 116 PageID #: 7723
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 96 of 116 PageID #: 7724
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 97 of 116 PageID #: 7725
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 98 of 116 PageID #: 7726
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 99 of 116 PageID #: 7727
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 100 of 116 PageID #:
                                     7728
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 101 of 116 PageID #:
                                     7729
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 102 of 116 PageID #:
                                     7730
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 103 of 116 PageID #:
                                     7731
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 104 of 116 PageID #:
                                     7732
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 105 of 116 PageID #:
                                     7733
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 106 of 116 PageID #:
                                     7734
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 107 of 116 PageID #:
                                     7735
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 108 of 116 PageID #:
                                     7736
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 109 of 116 PageID #:
                                     7737
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 110 of 116 PageID #:
                                     7738
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 111 of 116 PageID #:
                                     7739
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 112 of 116 PageID #:
                                     7740




                           EXHIBIT 10
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 113 of 116 PageID #:
                                     7741
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 114 of 116 PageID #:
                                     7742
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 115 of 116 PageID #:
                                     7743
Case 1:17-cv-04869-FB-LB Document 136-3 Filed 10/18/19 Page 116 of 116 PageID #:
                                     7744
